Title: To Thomas Jefferson from Robert Richardson, 31 March 1824
From: Richardson, Robert
To: Jefferson, Thomas

Respected friend,  Union Village, State of Ohio, 31st March 1824.I have for some time past been desirous that you should have an opportunity of perusing a Work, which was published some years ago, by the people called Shakers. The book has lately been reprinted in this village, and I herewith transmit you a copy, in sheets, by the Mail. I have attached myself to this society, and it is now six years since I did this best act of my life. The subject on which this book is written, being of all others, the most important one, that can possibly occupy the mind of man, I fondly hope that it may suit your convenience to give these sheets an attentive perusal. They are sent from a pure motive, and because of the stability of my friendship for you.It has indeed been a matter of serious regret to me, that during a residence of more than forty years in Virginia, my native state, I had never once the pleasure of a personal interview with you. And yet it is probable, that you now have articles in my hand writing, among your papers. I am entirely acquainted with the contents of the second volume of the Prospect before us: and as to the Defence, under the signature of a Scots correspondent, the whole of the manuscript, with the exception of fifteen or twenty lines, was in my hand writing. It comprised Nineteen columns, when printed in the Examiner. The extent however, of my agency in these matters was not known to any individual, either in Richmond, or elsewhere, except to James Thomson Callender, and of course to myself. But as soon as he began, in his paroxisms of inebrity, to commit unwarrantable indiscretions, and to assail in the foulest terms his best friends, I told him plainly to his face, that I would not in future write any thing with him, or any thing for him. And to this declaration, I adhered strictly. It is well known to John Beal, an Italian Merchant, who lived immediately adjoining the office of the Recorder, that I told Callender my mind, one evening, very freely in his presence.In passing some months ago, through Barren county in the state of Kentucky, I called on George Richardson, a relation of mine,—when he submitted for my perusal, your letter to him, which I think was dated on the fifteenth of september last. He requested that I would write a letter for him to the Island of Jamaica, which I did in conformity to the advice & directions contained in your letter. I wrote also for him to Francis Johnson,—a member of Congress from the green river country, and requested the favour of him to facilitate the conveyance of the letter to Jamaica. This kinsman of mine, is considered by his neighbours as an industrious man; and his primary object seems to be,—the accumulation of property. He married the daughter of a major Smith, formerly a celebrated champion against the Torries, in South Carolina; and the oldest son of George, a promising boy, of nine years old, they have named Jefferson Jackson.About five weeks ago, I very unexpectedly met George Richardson on the road, in Mercer county. He then informed me, that after my departure from his house, he received a letter from a distant relation, who resides in the state of Georgia. His correspondent proposes to go for him to Jamaica in quest of his brother Richard Richardson’s estate, on the shares. But George says he will not accede to his proposal, being determined to follow the advice, which you have kindly given him.With best wishes for thy welfare, I remain, in sincerity, thy friend,Robert Richardson.